Matter of Robertson v City of New York (2014 NY Slip Op 07587)





Matter of Robertson v City of New York


2014 NY Slip Op 07587


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13414 3214/09 3564] 13413

[*1] In re Dale Jamal Robertson, [M-4383 & Petitioner,
vThe City of New York, et al., Respondents. In re Dale Robertson, Petitioner, 
Hon. Steven L. Barrett, etc., Respondent.


Dale J. Robertson, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Steven L. Barrett, respondent.
Robert T. Johnson, District Attorney, Bronx (Kayonia L. Whetstone of counsel), for Robert T. Johnson, respondent.

The above-named petitioner having presented applications to this Court praying for orders, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceedings, and due deliberation having been had thereon,
It is unanimously ordered that the applications be and the same hereby are denied and the petitions dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK